Citation Nr: 0508021	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  02-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for the service-connected diabetes mellitus, type II.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the RO.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  Between May 19, 1995 and April 29, 2002, the service-
connected diabetes mellitus is not shown to have required 
more than insulin usage and a restricted diet.  

3.  Beginning on April 29, 2002, the service-connected 
diabetes mellitus is shown to be productive of a disability 
picture that more nearly approximates that of one requiring 
insulin, a restricted diet and the regulation of the 
veteran's activities.  



CONCLUSIONS OF LAW

1.  Prior to April 29, 2002, the criteria for the assignment 
of an evaluation in excess of 20 percent for the service-
connected diabetes mellitus were not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1-
4.14, 4.119 including Diagnostic Code 7913 (2004).  

2.  Beginning on April 29, 2002, the criteria for the 
assignment of a 40 percent evaluation for the service-
connected diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.119 including Diagnostic Code 7913 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

The VCAA requires VA to notify claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In letters dated in June 2001 and November 2003, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  The letters gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The required VCAA 
notice was provided by the RO in the June 2001 letter, prior 
to the initial decision granting service connection.  The 
letter did not notify the veteran of the evidence needed to 
substantiate a higher initial disability rating.  However, 
that issue is a "down stream" issue from that of 
entitlement to service connection.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  

VA's General Counsel has held that VA is not required to 
provide § 5103(a) notice with regard to "down stream 
issues."  VAOPGCPREC 8-2003 (Dec. 22, 2003); 69 Fed. Reg. 
25,179 (2004); cf. Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  The Board is bound by the General Counsel's holding.  
38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.

In the letters, the RO informed the veteran of the evidence 
he needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for higher initial disability rating.  
The veteran was afforded VA examinations in July 2001 and 
September 2002.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).   



Factual Background

The veteran was granted service connection for diabetes 
mellitus in an October 2001 rating decision.  He was assigned 
a 20 percent rating effective on May 19, 1995.  

At his July 2001 VA examination, the veteran reported 
receiving treatment for his diabetes about once every six 
months from a VA clinic.  The examiner noted that the veteran 
was being treated for non-insulin dependent diabetes 
mellitus, although the veteran was on insulin.  

The veteran reported no hospitalizations related to diabetes 
or history of ketoacidosis.  He did report a history of 
hypoglycemic reactions.  He was noncompliant on a restricted 
diet.  There were no restrictions in his activities.  The 
examiner found no diabetic neuropathy, retinopathy, 
nephropathy or cardiac complications.  

VA records indicate that, on April 29, 2002, the veteran was 
hospitalized with complaints of having chest pressure with 
diaphoresis that had been intermittent for approximately one 
week.  It was determined that he had suffered a myocardial 
infarction.  The veteran underwent a cardiac catheterization, 
and two stents were placed in his coronary artery.  

The veteran was afforded another VA examination in September 
2002.  He denied having any problems with ketoacidosis but 
did report having mild hypoglycemic reactions related to meal 
times.  The examiner noted that the veteran was supposedly on 
a restricted diet, but had not had any significant weight 
loss or weight gain since the last examination.  

The veteran reported having increased fatigability and being 
unable to perform any heavy lifting or manual labor, 
especially since his myocardial infarction.  He reported 
taking insulin with injection twice a day, and occasionally 
three times a day, and taking Glucophage.  He reported seeing 
his diabetic care provider every three to four months.  

In a November 2003 addendum to the examination, Dr. Sternberg 
opined that the veteran's coronary artery disease was as 
likely as not related to his diabetes.  

In a November 2003 rating decision, the veteran was granted 
service connection for coronary artery disease with a 10 
percent evaluation effective in September 2002.  


Pertinent Criteria

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3; 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).  


Analysis

Diabetes mellitus is evaluated under Diagnostic Code 7913.  
Under this provision, a 20 percent disability rating is 
assigned if diabetes mellitus requires insulin and a 
restricted diet; or oral hypoglycemic agent and a restricted 
diet.  A disability rating of 40 percent may be assigned for 
diabetes mellitus requiring insulin, a restricted diet and 
regulation of activities.  

A 60 percent rating may be assigned for diabetes mellitus 
requiring insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A 100 percent rating may be assigned for diabetes requiring 
more than one daily injection of insulin, a restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

The available evidence indicates that the service-connected 
disability picture does not meet the criteria for a 20 
percent rating beginning with the initial grant of service 
connection for diabetes mellitus until April 29, 2002, the 
date of the veteran's myocardial infarction.  

Prior to having a myocardial infarction, the veteran's VA 
treatment records, as well as the July 2001 VA examination, 
indicated that the service-connected diabetes mellitus 
required no more than the use of insulin and a restricted 
diet.  In July 2001, the examiner noted no history of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  It was noted that the veteran was on a 
restricted diet, although he was noncompliant.  No 
restrictions in the veteran's activities were noted.  

Accordingly, the Board finds that the criteria for an initial 
disability rating in excess of 20 percent for the service-
connected diabetes mellitus are not met prior to April 29, 
2003.  The preponderance of the evidence is against the 
veteran's claim.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 
4.119, Diagnostic Code 7913.  

The Board notes that consideration has been given as to 
whether the veteran is entitled to a "staged" rating for 
his service-connected disorder as prescribed by the Court in 
Fenderson.  The Board finds that the veteran's diabetes 
mellitus did increase in severity during that part of his 
appeal.  

VA records indicate that the veteran had a myocardial 
infarction on April 29, 2002, that required cardiac 
catheterization and the placement of two stents in the 
veteran's coronary artery.  

At his September 2002 VA examination, the veteran reported 
that he had increased fatigability and was unable to perform 
any heavy lifting or manual labor, especially since his 
myocardial infarction.  

The veteran's diabetes has required insulin and a restricted 
diet throughout the course of this appeal.  After the 
veteran's April 29, 2002, myocardial infarction, however, the 
veteran apparently had to regulate his activities.  

In light of the evidence, the Board finds that since April 
29, 2002, the service-connected disability picture more 
nearly approximates the requirements for a 40 percent rating 
for the diabetes mellitus under Diagnostic Code 7913.  



ORDER

An initial rating in excess of 20 percent for the period 
prior to April 29, 2002, for the service-connected diabetes 
mellitus, type II, is denied.  

An increased rating of 40 percent for the service-connected 
diabetes mellitus, type II, effective on April 29, 2002, is 
granted, subject to the regulations applicable to the payment 
of VA monetary awards.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs


